DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
The amendment of February 15, 2022 filed with the RCE submission has been received and entered. With the entry of the amendment claims 2-5 are canceled, and claims 1 and 6-7 are pending for examination. 

Drawings
The replacement drawings were received on September 28, 2021.  These drawings are approved.

Specification
The objections to the specification have been withdrawn due to the acceptable substitute specification filed September 28, 2021.

The substitute specification filed September 28, 2021 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, “50~60%” is unclear what amount of hydrochloric acid solution is reference to since (1) “~“ is unclear as to whether 50 to 60 % is referred to, or whether 50 to about 60% is referred to, since “~“ commonly means about or around, or whether something else is referred to. For the purpose of examination, it is understood any of these meets the requirements of the claim, but applicant should clarify what is intended, without adding new matter. Additionally, (2) it is unclear what is meant by the percentage amount, since no units are given, and volume %, weight %, atomic %, etc. could all refer to different objective amounts.  For the purpose of examination, it is understood any units or simply “%” provided would meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, (3) it is unclear as worded if the amount refers to the amount of HCl acid in the overall solution or if the treatment has 50~60% of the acid solution and additional more 
Claim 1, line 12, “15~50oC” is unclear as to what temperature amounts are covered. “~“ is unclear as to whether 15 to 50 degrees C is referred to, or whether 15 to about 50 degrees C is referred to, since “~“ commonly means about or around, or whether something else is referred to. For the purpose of examination, it is understood any of these meets the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 14-15, “such that the hydrophilic functional groups introduced into the surface of the polymer is arranged” is confusing as to what is intended. Firstly, (1) it is unclear what is meant by “arranged”.  Groups are already present from the plasma treatment.  Is a specific pattern, amount, etc. required by “arranged”?  Do the groups simply have to be present? Would they be provided as claimed as long as cleaning agent or ultrasonic cleaner treatment provided? For the purpose of examination, it is understood any of these meets the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, (2) “is arranged” should apparently be “are arranged” for proper grammar, since “groups” are apparently referred to.  For the purpose of examination, it is understood that is what is intended the claim, but applicant should clarify what is intended, without adding new matter.  
Claim 1, lines 24-25 as to drying the polymer and washing the polymer after the second functional metal layer, its unclear what is meant as to the treatment of the polymer, as the polymer would now be plated with metal.  Is in meant that the underlying polymer is treated or that the article with polymer and plating is treated? For 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Interpretation
In claim 1, it is understood that the catalystic treatment and the activation treatment are two different treatments, from the description of two treatments in the specification as filed and the position by the applicant that two treatments are provided at pages 4-5 of the Remarks of September 28, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2016/0159488) in view of Ryu et al (US 2003/0165633) and EITHER Nakashima et al (US 2016/0212845) OR Japan 2005-314685 (hereinafter ‘685), further in view of Flitsch et al (US 2017/0293164), EITHER alone OR optionally further in view of Dean  et al (US 4036602).
Claim 1: Roach teaches a method of providing an aerospace component, which can be made from resin, with a component with a polymer providing the resin (note for example 0132, 0137, 0133, 0090, 0191 – which would give polymers that can be made with resins, and also overlap materials taught by applicant at page 13 of the specification, so understood to meet the claimed requirements). Roach describes plating 
As to the features for the process, 
(A) As to preheating the article, followed by a plasma to introduce hydrophilic functional groups to the surface of the polymer so allowing plating to be performed on the surface of the polymer, followed by subjecting the surface to catalystic treatment, followed by subjecting the surface to activation treatment, followed by forming a first functional layer of metal on the surface by electroless plating, Ryu further describes providing a plating process for plating a polymer with a metal film on the surface of the polymer, where the polymer can be material overlapping with that of Roach including polyimide, epoxy (which can be epoxy resin) (and where Roach also indicates that they are not specifically limited to listed polymers, note Roach 0090) and further polymers including polyesters, polystyrene, etc. (note 0019, 0030), where to provide good plating, Ryu further describes providing pretreatment to the polymer before plating that includes providing a step of drying with hot air after cleaning (0049, indicated as reducing presence of gas in the next step (vacuum), note 0049-0050) and since the hot air provides drying, it is understood to have a temperature sufficient to dry the polymer (0049), then providing a cold plasma treatment to a surface of the polymer that introduces hydrophilic functional groups to the surface of the polymer so to help aid plating (make it possible to perform plating on the surface of the polymer) (note 0050, 0021, 0022), then providing a catalystic treatment to the surface of the polymer (note 0051, 0033), then providing an activation treatment to surface of the polymer (note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach to provide the plating process with steps including providing a polymer component including with resin, preheating the article with hot air having a sufficient temperature to dry the polymer, followed by a cold plasma treatment to introduce hydrophilic functional groups to the polymer surface to allow plating to be performed on the surface of the polymer, followed by subjecting the surface to catalystic treatment, followed by subjecting the surface to activation treatment, followed by forming a first functional layer of metal on the surface by electroless plating as suggested by Ryu and using polymer material as suggested by Ryu with an expectation of providing a desirable polymer material with a desirably adhered coating, since Roach teaches the desire to provide polymer component to be metal plated by electroless plating for aerospace use, where the polymer material is not limited, and Ryu teaches polymer material made with resin that can be used for components and how the polymer can be desirably electroless plated by following the process of including the steps of preheating the article using hot air at a temperature sufficient to dry the polymer, followed by a cold plasma treatment to introduce hydrophilic functional groups to the surface of the polymer, to allow plating to be performed on the surface of the polymer, followed by subjecting the surface to catalystic treatment, followed by subjecting the surface to activation treatment, followed by 
(B) As to the primary outgassing,
(B)(1): Using Nakashima, Roach indicates how polymers can be subject to outgassing under at least the heat of fire, for example, which expands the polymer, and therefore provides paths/passages for releasing gas (which indicates that the release of gas can be a problem when simply plating) (0103).  Ryu notes how the polymer can be dried with hot air before cold plasma treatment, noting that this has an effect on gas in the cold plasma treatment (oo49), where this occurs after a washing step (0048), where in a described washing step water can be used (0080, indicating water as a known washing material).  Nakashima describes treatment of a thermoplastic liquid crystal polymer (0002), where the polymer can be made with polyester, and also include imide bonds, etc. (0097), where it is further indicated how gasifiable components such as moisture contained in the polymer or adsorbed on the surface can cause deterioration of adhesion and possibly blisters at high temperature (0090), where it is described that it is desirable to degasify the films (0090, 0127) to help adhesion, etc.(0128-1029), where the degassing can be under vacuum or simply under heat condition to remove air and moisture (0133), and describes heating at 100-200 degrees C, for example, at a temperature below the melting point of the polymer, removing moisture (as water vapor) and air from the film (0142-0144, and  so evaporate gas), and the time for degassing can be set depending on various conditions, including state of film, heating temperature, etc, and can be from 30 minutes to 6 hours (0146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu to 
(B)(2) Using ‘685, Roach indicates how polymers can be subject to outgassing under at least the heat of fire, for example, which expands the polymer, and therefore provides paths/passages for releasing gas (which indicates that the release of gas can be a problem when simply plating) (0103).  Ryu notes how the polymer can be dried with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu to specifically provide that the hot air drying treatment as suggested by Roach is provided under temperature and time conditions as to specifically evaporate gas from the surface as suggested by ‘685 to provide desirable less later outgassing, since Roach indicates that outgassing can occur under heat conditions such as fire, Ryu indicates washing (with water also described as known washing material) followed by hot air drying and desirable for this to help remove reduction in vacuum due to gas (for cold plasma treatment), and ‘685 describes how heat conditions to a polymer resin can be provided a temperature, time and air blowing that can beneficially outgas the polymer resin which helps with adhesion, and therefore, the hot air treatment of Ryu would be suggested to be so provide conditions to remove gas from the polymer before cold plasma and plating (understood to be evaporating, noting the temperature of ‘685, that can be optimized 
(C) Further as to performing a secondary outgassing as claimed after forming the first functional layer, then forming a second functional metal layer on the first functional metal layer by wet plating to protect from space environments, and where the first functional metal layer is formed on an entire surface of the aerospace component except for a portion of the surface of the polymer so as to easily release gas in the secondary outgassing and the portion of the surface of the polymer is coated with the second functional layer,
(C)(a) as to the secondary outgassing, Roach in view of Ryu and EITHER Nakashima OR ‘685 would further suggest the secondary outgassing as claimed, where Roach indicates plating can be provided with paths/passages allowing outgassing (0103), and Ryu further suggests to provide a drying step after the electroless plating that can be at 60 degrees C or 70 degrees C for 100 minutes, for example to increase adhesion of the plated film (note 0054, 0080), and also that the heating can be at 5-200 minutes at simply less than the softening point of the polymer to increase adhesion (note 0032).  This gives a heating and time in the claimed ranges.  Furthermore, this overlaps the heating and time ranges of EITHER Nakashima OR ‘685 described for providing outgassing, and therefore, from the suggestion of optimizing the time and 
(C)(b) as to the further forming of a second functional metal layer on top of the first functional layer by means of wet plating to protect the polymer from space environments after performing the secondary outgassing, Roach suggests that multiple layers can be formed, with layers from electroless or electroplating to provide desirable thicknesses, areas of plating, in areas of interest, giving further metal layers (note 0092-0093, 0134, 0136, 0191, 0192).  Ryu further teaches that after the electroless plating layer applied, a further replating can occur with wet plating  of a further metal layer (wet electroplating) (0031, claims 10-11), therefore, to provide a specific pattern of a first layer by electroless plating and then a second functional metal layer on top of the first layer by wet plating (electroplating) would be suggested from the combination of references, where one would optimize the specific pattern of application from the teaching of Roach and Ryu as discussed above, giving the pattern claimed. As to protecting in space, it is understood that the additional layer would provide at least some protection in space environments, from the described features, since Roach indicates aerospace components can be plated, and the additional plating provides additional thickness of metal for protection. The secondary outgassing step as claimed would be predictably and acceptably provided after the first metal plating step and before the second functional layer plating step, since Ryu simply provides that the secondary heating step occurs after the first metal plating step (note 0032, 0054, 0080), 
(C)(c) Furthermore, as to the first layer applied to the entire area to be plated such as an entire surface except for a portion to allow outgassing, and then plating the previously unplated area with the second layer, as discussed above, Roach indicates that paths/passages can be provided to provide paths for outgassing, where the paths can be provided by masking, understood to give unplated areas (note 0103), and Roach also notes that generally areas can be determined to be plated giving no plating in some areas, and also plating in multiple steps by masking areas to give different thicknesses or no plating in areas of interest, meaning areas can be plated with multiple layers or only one layer, and noting giving customized plating thickness profile  and optimization of cover properties can be provided (note 0192, 0093), and it is also noted that plating can occur with the polymer substrate and one or more metallic layers (0195, 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when using the  combination of references to modify the areas to be plated for each layer for the specific article to be provided, to coat the entire surface except for including leaving an area open for gas to vent (easily release) during the secondary outgassing when providing the first layer, since Roach indicates that when outgassing expected, paths can be provided for outgassing, and 
(D) as to the activation treatment being where the polymer having received the catalystic treatment is subjected to the activation treatment in 50~60%HCl acid solution at a temperature of 15~50 degrees C, for example, Ryu describes how the polymer substrate can be treated with a catalystic treatment followed by an activation treatment as discussed for section (A) above, and note 0033, 0051-0052, where the catalystic treatment can be immersion in  a solution containing PdCl2 and SnCl2 and the activation treatment can be the immersion in a solution containing, for example, 20-150 ml/L of HCl acid at a temperature of 15-40 degrees C (understood in the claimed range of temperature) (note 0033). As to the use of 50~60% HCl acid solution, noting the 35 USC 112 issues as discussed in the 35 USC 112 rejection above), while 20-150 ml/L of HCl acid in the solution would be understood to be below the claimed range in volume %, for example, as discussed in MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
Here, there is no showing of criticality for the concentration of the HCl acid in the solution, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when providing Roach in view of Ryu and EITHER Nakashima OR ‘685 to optimize the amount of HCl acid in the activation solution, giving an amount in the claimed range.
	Optionally, further using Dean, Dean further indicates how when using HCl acid in solution in a “activation” treatment step just before electroless plating, it is well known to use a solution with 50 % by volume HCl (note column 4, lines 15-40).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685 that when providing the HCl acid containing solution treatment to the polymer at 15-40 degrees C before electroless plating, that 50 volume % HCl acid (in the claimed range to the extent claimed noting the 35 USC 112 rejection above) would be predictably and acceptably used as suggested by Dean, since Ryu would suggest providing the HCl acid containing solution treatment to the polymer at 15-40 degrees C before electroless plating, and Dean would indicate how a solution with 50 volume % HCl can be conventionally used for activating a surface before electroless plating.

	(F) as to drying the polymer, where the polymer is washed by means of steam and dried in a furnace, Ryu describes how after plating the substrate can be washed and then 
	Therefore, it would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685, and EITHER alone OR further in view of Dean to further provide a post treatment of the plated polymer article after the second functional layer is formed by electroplating, where this would dry the plating/polymer with washing the plating/polymer by means of steam and drying in a furnace as suggested by Ryu and Flitsch to provide desirable electroplating as Ryu notes how it is conventional to provide post plating drying using a first washing and then drying in a furnace, Ryu and Roach would indicate the additional second layer can be formed by electroplating, and Flitsch notes how after electroplating steam cleaning and heat drying would be conventional to ensure success in electroplating, and when providing similar treatments to metal plating, Ryu would indicate how both washing and drying can be conventionally provided, and how heat drying can be conventionally provided in a furnace.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch, EITHER alone  as applied to claim 1 above, and further in view of GB 1,125,824 (hereinafter ‘824).
Claim 6: as to the component being a wave guide, with the polymer formed into a wave guide using 3D printing, with for the first functional layer a conductive metal plated on inner and outer surfaces of the waveguide, copper (or gold or silver) coated on top of the first layer on the inner surface to form the second functional layer, and nickel (or chrome) coated onto of the first layer on the outer surface to form a third functional layer, Roach teaches that a wave guide can be formed that guides energy including microwave, electromagnetic, etc. (0190-0195), where the energy would include frequency that can be high frequency from the microwave etc.  The wave guide can be formed by additive manufacturing of the polymer (0191), where Roach indicates how additive manufacturing would be understood to be 3D printing of the material (0006). Furthermore, the structure formed can be considered to have surfaces that can be considered inner (note the top of layer 311, the polymer) and outer (note the bottom of layer 311, the polymer), where plating is provided on both surfaces (note figure 121, layer 312, 0191), where multiple layers can be provided, and in multiple steps with a specific customized plating provided in different areas and with different thicknesses (0191-0192), where since Roach teaches making aerospace components as discussed above, it would be at least expected that the wave guide can be provided predictably and acceptably for an aerospace component. Ryu further notes how multiple layers can be provided, including a first layer of electroless plating and a second layer of electroplating (0031, 0045, 0053, for example).
Additionally, as to the specific layer construction, ‘824 teaches how to form a wave guide of synthetic resin which can be in tubular form (page 1, lines 10-15, page 2, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch, EITHER alone OR further in view of Dean to specifically provide a pattern of plating on the wave guide such that inner and outer surfaces are provided with a first functional layer of electroless plated copper, the inner surface is provided with a second functional layer of electroplated copper on top of the first functional layer and the outer surface is provided with a third functional layer of electroplated nickel on top of the first functional layer as suggested by ‘824 with an expectation of providing a desirable wave guide structure, since Roach indicates wave guides can be provided with electroless and electroplating layers and customized plating provided, and nickel and copper layers can be provided by electroless and electroplating, and Ryu also notes electroless layers can be provided with .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch, EITHER alone OR further in view of Dean as applied to claim 1 above, and further in view of Hegenbart et al (US 2017/0254065).
Claim 7: as to further providing the polymer with resin component in manufacturing a wiring structure with electric wires built therein through 3D printing, and the first functional metal layer is coated on the surface of the wiring structure, Roach indicates making components for aerospace use, where Roach indicates various parts can be formed from polymer articles and then plated on the outside with electroless, etc. plating to form lightweight metal parts (0002, 0006, 0132), where it is also noted how polymer parts can be formed by additive manufacturing (3D printing of the polymer) (0006, note 0191, for example).
As to the 3D printed polymer part also having a wiring structure with electric wires built therein, Hegenbart notes that for aircraft/spacecraft use (aerospace) it is desired to provide lining panels with integrated electric lines (0001), where the panel can be formed by 3D printing with plastic type material (polymer/resin/thermoset/thermoplastic) and as well electric lines (wiring lines) can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch, EITHER alone OR further in view of Dean to also use a substrate formed by 3D printing the polymer with resin and also having a wiring structure with electric wires built therein (manufactured) as suggested by Hegenbart to provide a desirable aerospace component for use, since Roach indicates the desire to form aerospace components, where components can be made by 3D printing polymer resin and then plating with metal and Hegenbart teaches that polymer components made by 3D printing for aerospace use can also conventionally have a substrate formed by 3D printing the polymer with resin and also having a wiring structure with electric wires built therein through the 3D printing, where either the lining panel described by Hegenbert could also be provided with metal layers as indicated by Roach for use or other components of Roach could also predictably and acceptably have wires built in such as a net or mat heating element integrated in the polymer substrate as in nacelle assembly components (note Roach, 0138-0144, and figure 109).

Levasseur et al (US 2016/0251760) also notes metal plating over polymer components with allowing outgassing (abstract).  Zarnoch (US 5132191) also notes electroless plating a polymer surface, then heat treating, then applying a further metal electroplating layer, for example (note column 12, lines 15-40).  Shanmugasundram et al 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered. 
(A) Note the new 35 USC 112 rejections due to the amendments to the claims.  
(B) As to the 35 USC 103 rejections, it is argued that the used references do not provide the newly claimed features as to the HCl solution activation treatment, the cleaning after the activation, and the secondary outgassing features.  It is argued that Ryu does not provide the HCl %, or the cleaning as claimed, or performing the secondary outgassing before the drying the polymer and after the first metal layer applied, arguing that the drying step of Ryu is merely comparable to the drying step  now provided after the wet plating.
The Examiner has reviewed these arguments, however, the rejections are maintained.  In the rejection above, as to the new features, the Examiner has discussed (1) how the HCl solution of Ryu would suggest the HCl solution activation treatment to the extent claimed, with the amount of HCl to be optimized as discussed in MPEP 2144.05(II)(A).  Note that Ryu is not limited to 3-3.5 % HCl, as discussed in 0033.  Additionally, optionally, Dean is cited as to the suggestion as to how HCl amounts to the extent claimed would be conventional.  Note also the 35 USC 112 rejections. (2) As to the cleaning after the activation, this is further suggested from Ryu as discussed in the rejection above, noting the confusion as to what is required in the 35 USC 112 rejection above, with Ryu giving a cleaning treatment with a cleaning agent after activation (and Dean, when used, also indicates cleaning after activation), and there would also be the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718